Citation Nr: 1438721	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder other than calcification of the lungs.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for calcification of the lungs.

In April 2009 the Board denied service connection for calcification of the lungs; the Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision the Court affirmed the Board's denied of service connection for calcification of the lungs but set aside that part of the Board's decision that implicitly denied service connection for any other disorder of the lungs.  The file was thereupon returned to the Board for additional appellate consideration.

The Veteran was scheduled to testify before a Member of the Board at the Board's Central Office in October 2011, per her request.  However, in August 2011 the Veteran, through her representative, submitted a statement indicating she wished to withdraw her hearing request.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in May 2012 and May 2013.    

The appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

The AOJ has essentially denied service connection based on a finding that the Veteran does not have a current disability.  In that regard, the Veteran had a VA examination in December 2012 that showed the Veteran had no current respiratory disorder, and that the Veteran's "dyspnea" as documented in treatment records is a symptom rather than a diagnosis.  The examiner stated that the Veteran's reported exposure to ammonia in service could aggravate asthma and bronchitis/COPD, but the Veteran did not have either of these disorders.

However, VA treatment records attached in Virtual VA include a February 2013 VA pulmonology consult in which the Veteran was diagnosed with mild asthma, and was prescribed Symbicort and Albuterol.  Thus, an addendum opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since August 2013 and associate them with the paper or electronic claims file. 

2.  Return the claims file to the VA physician who conducted the December 2012 VA examination, if available, to obtain an addendum opinion.  The claims folder and electronic VA treatment records should be reviewed by the examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another VA physician to obtain the requested opinion.

Following review of the claims file and VA treatment records, the examiner should indicate whether it is at least as likely as not (50 percent or higher probability) that the now diagnosed asthma arose during active service or is otherwise etiologically related to service, to include exposure to ammonia or other solvents or toxins during service.   The examiner should explain the reasons for the conclusions reached. 

3.  After completion of the above, and any additional development deemed necessary, the AOJ should again review the record.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if in order.  

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


